IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT


JOSE LUIS RODRIGUEZ,                           NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
              Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                                     Case No. 5D17-1019

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 19, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jose Luis Rodriguez, Carrabelle, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed
with the trial court and be treated as the notice of appeal from the October 25, 2016,
order denying Petitioner’s pro se motion for post conviction relief, filed in Case Nos.
2012-307113 CFDB; 2012-307199 CFDB; 2012-307221 CFDB; 2012-307222 CFDB;
2012-307238 CFDB; 2012-307260 CFDB; 2013-300037 CFDB; 2013-300038 CFDB;
2013-300064 CFDB; 2013-300065 CFDB; 2013-300066 CFDB; 2013-300068 CFDB;
2013-300200 CFDB; 2013-300208 CFDB; 2013-300269 CFDB; 2013-300270 CFDB;
2013-300315 CFDB; 2013-300316 CFDB; 2013-300400 CFDB, in the Circuit Court in
and for Volusia County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

SAWAYA, WALLIS, and LAMBERT, JJ., concur.